DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 2-6 in the reply filed on April 12, 2021 is acknowledged. Claims 7-9 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed application (Provisional application No. 61/430,384 filed on January 6, 2011) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2018 has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “the housing” in line 2, which should be changed to --the main housing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hindelang et al. (US PG Pub. No. 2008/0243032 A1) (hereinafter “Hindelang”).

Hindelang was cited in applicant’s IDS submitted on November 15, 2018.
With respect to claim 2, Hindelang teaches a sensor module (abstract) comprising: a main housing defining an analysis zone within the housing (Figs. 1a -1d show housing 1 and test chamber 8 within the housing 1); a skin piercing member mounted within the main housing (Figs. 1a – 1d show lancet 12 within housing 1), the skin piercing member being movable relative to the main housing between a retracted position and an extended position (Figs. 1a -1d show lancet 12 moving relative to housing 1 between retracted and extended positions); first and second electrodes positioned at the analysis zone (Figs. 1a – 1d shows multiple electrodes 3 within test chamber 8; 
	With respect to claim 3, Hindelang teaches a fluid sample flow passage that extends from an exterior of the main housing to the analysis zone (opening 9; see Figs. 1a- 1d).
	With respect to claim 4, Hindelang teaches the skin piercing member passes through the fluid sample flow passage when in the extended position (lancet 12 extends through opening 9; see Figs. 1a- 1d).
	With respect to claim 5, Hindelang teaches a sealing member affixed to the exterior of the main housing which covers the fluid sample flow passage (protective cap 5 and catching device 11 becomes affixed to exterior of main housing 1 as lancet 12 extends; see Figs. 1a – 1d).
	With respect to claim 6, Hindelang teaches the skin piercing member pierces the sealing member when the skin piercing member is moved to the extended position (lancet 12 pierces protective cap 5 and catching device 11 as the lancet 12 extends; see Figs. 1a – 1d).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2003/0073931 A1
US PG Pub. No. 2010/0036282 A1
US PG Pub. No. 2009/0099478 A1

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PUYA AGAHI/Primary Examiner, Art Unit 3791